Russell, O. J.
1. In view of the fact that the petition and the amendment to the petition allege that the petitioner has no right or title to the land in question, the court did not err in sustaining the general demurrer to the petition as setting forth no cause of action, or in dismissing the same.
2. As the court did not err in dismissing the petition, a ruling upon the merits of the court’s judgment as to the dissolution of the restraining *247order and refusal of an interlocutory injunction is not necessary, and would be really perfunctory.
No. 9969.
August 8, 1934.

Judgment affirmed.


All the Justices concur, except Hutcheson, J., disqualified.

B. II. Manry,' for plaintiff.
Willingham & Willingham, for defendant.